DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2, 27 and 28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of U.S. Patent No. 11,100,329 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because every feature and/or element of the claims of the instant Application are recited in the claims of the patent. Since the word “comprising” in the claims of the instant Application does not preclude further limitations of the claims of the patent, the claims of the instant Application would be obvious in view of the claims of the patent.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) are: “a ranging system hardware interface configured . . .”; and “a vehicle bus interface configured to . . .” in claim 2; and is”receiving ranging system data, ranging system metadata, or the ranging system data and the ranging system metadata using a ranging system hardware interface”; and “receiving vehicle bus data and vehicle bus metadata sent from a ranging system using a vehicle bus interface” in claim 27.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 2, 5-12, 14, 15 and 23-28 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0092755 A1 to Fairfield et al (hereinafter ‘Fairfield’) in view of US 10,986,307 B2 to Rios et al (hereinafter ‘Rios’).
Regarding claim 2, Fairfield discloses a system for video processing (Para [0047], wherein the camera 134 may be any camera (e.g., a still camera, a video camera, etc.) configured to capture images of the environment in which the automobile 100 is located), comprising: a ranging system hardware interface (Fig. 1, Lidar 132) configured to: receive ranging system data, ranging system metadata, or the ranging system data and the ranging system metadata (Para [0150] and Fig. 7, wherein at block 702, the method 700 includes receiving, at a computing device configured to control a vehicle, from a light detection and ranging (LIDAR) sensor coupled to the computing device, LIDAR-based information comprising (i) a three-dimensional (3D) point cloud of a vicinity of a road on which the vehicle is travelling, where the 3D point cloud may comprise points corresponding to light emitted from the LIDAR and reflected from one or more objects in the vicinity of the road, as the ranging system data, and (ii) intensity values of the reflected light for the points, as the ranging system metadata); a vehicle bus interface configured to: receive vehicle bus data and vehicle bus metadata sent from a ranging system (Para [0067], wherein the components of the automobile 100 could be configured to work in an interconnected fashion with . . . a system bus, network, and/or other connection mechanism); a processor configured to: determine video data of interest based at least in part on the ranging system data and the ranging system metadata (Para [0152], wherein at block 704, the method 700 includes determining, using the computing device, a set of points in the 3D point cloud representing an area at a height greater than a threshold height from a surface of the road. As described with respect to the method 500, construction zones on roads may be regulated by standard specifications and rules. A minimum sign mounting height may be specified for a typical construction zone sign, for example, as the video/image data as if Fig. 8A, image 412A), wherein the ranging system data, the ranging system metadata, or the ranging system data and the ranging system metadata includes information not included in the vehicle bus data and vehicle bus metadata sent from the ranging system via the vehicle bus interface (Para [0152], wherein at block 704, the method 700 includes determining, using the computing device, a set of points in the 3D point cloud representing an area at a height greater than a threshold height from a surface of the road. As described with respect to the method 500, construction zones on roads may be regulated by standard specifications and rules. A minimum sign mounting height may be specified for a typical construction zone sign, for example, wherein while the data points of the image of interest may be received from the ranging bus system, the exact object is not defined or received as part of the data from the ranging bus i.e. the construction zone). Fairfield does not specifically disclose wherein the video data of interest is marked for possible transfer to a server. Rios discloses wherein the video data of interest is marked for possible transfer to a server (column 10, lines 52-57, wherein sends the video segments 130 to the vehicle communications platform 110 to be uploaded to the recording server 106, and/or deletes the video segments 130 from the segment storage 308. In some examples, the video segments 103 recorded because of the profile 128 are marked as important.). Fairfield and Rios are combinable because they both disclose vehicle ranging system. Therefore, before the effective filing data of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the video data of interest is marked for possible transfer to a server, of Rios’ system with Fairfield’s in order to flag a recorded segment as important (column 2, line 63).
Regarding claim 5, in the combination of Fairfield and Rios, Fairfield further discloses wherein the ranging system hardware interface is further configured to receive video data from a vehicle camera (Para [0044], wherein imaging LIDAR can also be performed using an array of high speed detectors and a modulation sensitive detectors array typically built on single chips using CMOS (complementary metal-oxide-semiconductor) and hybrid CMOS/CCD).
Regarding claim 6, in the combination of Fairfield and Rios, Fairfield further discloses wherein the ranging system comprises a video system, lidar system, or a radar system (Fig. 1, Lidar 132).
Regarding claim 7, in the combination of Fairfield and Rios, Fairfield further discloses wherein the ranging system also comprises a detection system that identifies an object using the ranging system data  (Para [0045], wherein as the result of a 3D scanning process of the object by the LIDAR unit 132, the point cloud can be used to identify and visualize the object.).
Regarding claim 8, in the combination of Fairfield and Rios, Fairfield further discloses wherein the ranging system hardware interface is further configured to provide the ranging system hardware interface a power up indication (Para [0028], wherein for example, the power supply 110 may provide power to all the components of the automobile 100. The computing device 111 may be configured to receive information from and control the propulsion system 102, the sensor system 104, the control system 106, and the peripherals 108. The computing device 111 may be configured to generate a display of images on and receive inputs from the user interface 112, as power up indicator).
Regarding claim 9, in the combination of Fairfield and Rios, Fairfield further discloses wherein the ranging system hardware interface is further configured to provide the ranging system hardware interface with a request for the data and the metadata (Para [0111], wherein the computing device may be configured to activate, inherently as requesting, one or more sensors for detection of construction workers 420 and making the navigation decision based on the detection.).
Regarding claim 10, in the combination of Fairfield and Rios, Fairfield further discloses wherein the ranging system data, the ranging system metadata, or the ranging system data and the ranging system metadata includes object characterization data regarding an object (Para [0152], wherein FIG. 8B illustrates a LIDAR-based image 806 including a set of points (e.g., a subset of the 3D point cloud), as characterization data, representing or corresponding to the determined area 802).
Regarding claim 11, in the combination of Fairfield and Rios, Fairfield further discloses wherein the object comprises at least one of: a person, a vehicle, a building, a bicycle, a scooter, a motorcycle, a truck, an adult, a child, a cone, a garbage can, a box, a pedestrian, a safety gear item, a hat, or a vest (fig. 10A, Cone 406).
Regarding claim 12, in the combination of Fairfield and Rios, Fairfield further discloses wherein the object characterization data comprises at least one of: a distance, a direction, a speed, a lane, a position, a driver behavior, a work behavior, a compliance behavior, a theft behavior, a vehicle entry time, a vehicle exit time, a cargo entry time, a cargo exit time, a behavior stop time, a behavior start time, an engine on time, an engine off time, a traffic state, an activity near a loading gate, an activity near a rear lift, or a safety behavior (Para [0041], wherein Generally, LIDAR is an optical remote sensing technology that can measure distance to, or other properties of, a target by illuminating the target with light.).  
Regarding claim 14, in the combination of Fairfield and Rios, Rios further discloses wherein the video data of interest is marked for storage (column 10, lines 52-57, wherein sends the video segments 130 to the vehicle communications platform 110 to be uploaded to the recording server 106, and/or deletes the video segments 130 from the segment storage 308. In some examples, the video segments 103 recorded because of the profile 128 are marked as important.). 
Regarding claim 15, in the combination of Fairfield and Rios, Rios further discloses wherein the video data of interest is marked for possible transfer to a server (column 10, lines 52-57, wherein sends the video segments 130 to the vehicle communications platform 110 to be uploaded to the recording server 106, and/or deletes the video segments 130 from the segment storage 308. In some examples, the video segments 103 recorded because of the profile 128 are marked as important.). 
Regarding claim 23, in the combination of Fairfield and Rios, Fairfield further discloses wherein a sensor detection threshold is indicated to be changed based at least in part on an analysis of the video data of interest (Para [0112], wherein in an example, a first control strategy may comprise a default driving behavior and a second control strategy may comprise a defensive driving behavior. Characteristics of a the defensive driving behavior may comprise, for example, following a vehicle of the vehicles 414A-B, maintaining a predetermined safe distance with the vehicles 414A-B that may be larger than a distance maintained in the default driving behavior, inherently as distance detection threshold being changed, turning-on lights, reducing a speed of the vehicle 402, and stopping the vehicle 402.).
Regarding claim 24, in the combination of Fairfield and Rios, Fairfield further discloses wherein a risk factor model is updated based on a feedback rating of a determined risk factor (Para [0058], wherein at act S109, when the additional observations are adequate, the server 125 determines whether the observations indicate that an update should be made to the geographic database 123. The update may be made when the observation includes information not already included in the geographic database 123. In another example, a confidence level may be tracked. The confidence level may be increased each time one of the additional observation detects a particular road object or road object attribute, inherently as updating risk factor to identify objects).
Regarding claim 25, in the combination of Fairfield and Rios, Fairfield further discloses wherein an activity model is updated based on a feedback rating of an activity taking place (Para [0058], wherein the confidence level, as activity model, may be increased each time one of the additional observation detects a particular road object or road object attribute).
Regarding claim 26, in the combination of Fairfield and Rios, Fairfield further discloses wherein an operational model is updated based on a feedback rating of an operation taking place (Para [0058], wherein a confidence level may be tracked. The confidence level may be increased, as updating, each time one of the additional observation detects a particular road object or road object attribute, as the operation model).
Regarding claim 27, Fairfield discloses a method for video processing (Para [0047], wherein the camera 134 may be any camera (e.g., a still camera, a video camera, etc.) configured to capture images of the environment in which the automobile 100 is located), comprising: receiving ranging system data, ranging system metadata, or the ranging system data and the ranging system metadata using a ranging system hardware interface (Para [0150] and Fig. 7, wherein at block 702, the method 700 includes receiving, at a computing device configured to control a vehicle, from a light detection and ranging (LIDAR) sensor coupled to the computing device, LIDAR-based information comprising (i) a three-dimensional (3D) point cloud of a vicinity of a road on which the vehicle is travelling, where the 3D point cloud may comprise points corresponding to light emitted from the LIDAR and reflected from one or more objects in the vicinity of the road, as the ranging system data, and (ii) intensity values of the reflected light for the points, as the ranging system metadata); receiving vehicle bus data and vehicle bus metadata sent from a ranging system using a vehicle bus interface (Para [0067], wherein the components of the automobile 100 could be configured to work in an interconnected fashion with . . . a system bus, network, and/or other connection mechanism); determining, using a processor, video data of interest based at least in part on the ranging system data and the ranging system metadata, wherein the ranging system data, the ranging system metadata, or the ranging system data (Para [0152], wherein at block 704, the method 700 includes determining, using the computing device, a set of points in the 3D point cloud representing an area at a height greater than a threshold height from a surface of the road. As described with respect to the method 500, construction zones on roads may be regulated by standard specifications and rules. A minimum sign mounting height may be specified for a typical construction zone sign, for example, as the video/image data as if Fig. 8A, image 412A) and the ranging system metadata includes information not included in the vehicle bus data and vehicle bus metadata sent from the ranging system via the vehicle bus interface (Para [0152], wherein at block 704, the method 700 includes determining, using the computing device, a set of points in the 3D point cloud representing an area at a height greater than a threshold height from a surface of the road. As described with respect to the method 500, construction zones on roads may be regulated by standard specifications and rules. A minimum sign mounting height may be specified for a typical construction zone sign, for example, wherein while the data points of the image of interest may be received from the ranging bus system, the exact object is not defined or received as part of the data from the ranging bus i.e. the construction zone). Fairfield does not specifically disclose wherein the video data of interest is marked for possible transfer to a server. Rios discloses wherein the video data of interest is marked for possible transfer to a server (column 10, lines 52-57, wherein sends the video segments 130 to the vehicle communications platform 110 to be uploaded to the recording server 106, and/or deletes the video segments 130 from the segment storage 308. In some examples, the video segments 103 recorded because of the profile 128 are marked as important.). Fairfield and Rios are combinable because they both disclose vehicle ranging system. Therefore, before the effective filing data of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the video data of interest is marked for possible transfer to a server, of Rios’ method with Fairfield’s in order to flag a recorded segment as important (column 2, line 63)
Regarding claim 28, Fairfield discloses a computer program product for video processing, the computer program product being embodied in a non-transitory computer readable storage medium (Para [0027], wherein an example system may take the form of non-transitory computer-readable medium, which has program instructions stored thereon) and comprising computer instructions (Para [0047], wherein the camera 134 may be any camera (e.g., a still camera, a video camera, etc.) configured to capture images of the environment in which the automobile 100 is located) for: receiving ranging system data, ranging system metadata, or the ranging system data and the ranging system metadata using a ranging system hardware interface (Para [0150] and Fig. 7, wherein at block 702, the method 700 includes receiving, at a computing device configured to control a vehicle, from a light detection and ranging (LIDAR) sensor coupled to the computing device, LIDAR-based information comprising (i) a three-dimensional (3D) point cloud of a vicinity of a road on which the vehicle is travelling, where the 3D point cloud may comprise points corresponding to light emitted from the LIDAR and reflected from one or more objects in the vicinity of the road, as the ranging system data, and (ii) intensity values of the reflected light for the points, as the ranging system metadata); receiving vehicle bus data and vehicle bus metadata sent from a ranging system using a vehicle bus interface (Para [0067], wherein the components of the automobile 100 could be configured to work in an interconnected fashion with . . . a system bus, network, and/or other connection mechanism); determining, using a processor, video data of interest based at least in part on the ranging system data and the ranging system metadata, wherein the ranging system data (Para [0152], wherein at block 704, the method 700 includes determining, using the computing device, a set of points in the 3D point cloud representing an area at a height greater than a threshold height from a surface of the road. As described with respect to the method 500, construction zones on roads may be regulated by standard specifications and rules. A minimum sign mounting height may be specified for a typical construction zone sign, for example, as the video/image data as if Fig. 8A, image 412A), the ranging system metadata, or the ranging system data and the ranging system metadata includes information not included in the vehicle bus data and vehicle bus metadata sent from the ranging system via the vehicle bus interface (Para [0152], wherein at block 704, the method 700 includes determining, using the computing device, a set of points in the 3D point cloud representing an area at a height greater than a threshold height from a surface of the road. As described with respect to the method 500, construction zones on roads may be regulated by standard specifications and rules. A minimum sign mounting height may be specified for a typical construction zone sign, for example, wherein while the data points of the image of interest may be received from the ranging bus system, the exact object is not defined or received as part of the data from the ranging bus i.e. the construction zone). Fairfield does not specifically disclose wherein the video data of interest is marked for possible transfer to a server. Rios discloses wherein the video data of interest is marked for possible transfer to a server (column 10, lines 52-57, wherein sends the video segments 130 to the vehicle communications platform 110 to be uploaded to the recording server 106, and/or deletes the video segments 130 from the segment storage 308. In some examples, the video segments 103 recorded because of the profile 128 are marked as important.). Fairfield and Rios are combinable because they both disclose vehicle ranging system. Therefore, before the effective filing data of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the video data of interest is marked for possible transfer to a server, of Rios’ program with Fairfield’s in order to flag a recorded segment as important (column 2, line 63).


Claims 3, 4 and 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Fairfield in view of Rios and further in view of US 10,884,115 B2 to Ingram et al (hereinafter ‘Ingram’)
Regarding claim 3, Fairfield and Rios do not specifically disclose wherein the processor indicates to become operational in order is to provide the ranging system data, the ranging system metadata, or the ranging system data and the ranging system metadata. Ingram discloses the processor indicates to become operational in order to provide the ranging system data (column 11, lines 46-54, wherein controller 150 or another computing device could carry out operation 240, which includes causing at least one of: the at least one LIDAR sensor 120 to emit light pulses according to the desired sensor power configuration (e.g., operation 250) or the at least one radar sensor 130 to emit radar energy according to the desired sensor power configuration (e.g., operation 260). As an example, controller 150 could provide one or more instructions 242 to the LIDAR sensor(s) 120 based on the desired sensor power configuration. As operation indicates to operate the LIDAR). Fairfield, Rios and Ingram are combinable because they all disclose captured vehicular data processing. Therefore, before the effective filing data of the claimed invention, it would have been obvious to one ordinary skill in the art to combine the processor indicates to become operational in order to provide the ranging system data, of Ingram’s system with Fairfield’s and Rios’ in order to power at least one LIDAR sensor to emit light pulses according to the desired sensor power configuration (column 1, lines 34-38).
Regarding claim 4, Fairfield and Rios do not specifically disclose wherein the processor indicates to power on in order to provide the ranging system data. Ingram discloses the processor indicates to power on in order to provide the ranging system data (column 11, lines 52-54, wherein as an example, controller 150 could provide one or more instructions 242 to the LIDAR sensor(s) 120 based on the desired sensor power configuration. As processor indicates to power on the ranging system). Fairfield,  Rios and Ingram are combinable because they both disclose captured vehicular data processing. Therefore, before the effective filing data of the claimed invention, it would have been obvious to one ordinary skill in the art to combine the processor indicates to power on in order to provide the ranging system data, of Ingram’s system with Fairfield’s and Rios’, in order to power at least one LIDAR sensor to emit light pulses according to the desired sensor power configuration (column 1, lines 34-38).
Regarding claim 19, Fairfield and Rios do not specifically disclose wherein the video data of interest is analyzed for a risk factor. Ingram discloses wherein the video data of interest is analyzed for a risk factor (column 14 line 60 through column 15, line 5, wherein FIG. 4B illustrates an overhead view of vehicle 300 in a sensing scenario 430, according to an example embodiment. Sensing scenario 430, as one risk factor determination, could include a highway driving scenario in which vehicle 300 is traveling along a predetermined route 431 in a middle lane 444 of a three lane portion of roadway, . . . Under standard highway driving conditions, vehicle 300 could be traveling at a relatively high rate of speed (e.g., 60 miles per hour). In such a scenario, a risk of collision, and corresponding severity of such a collision, may be relatively higher for a forward collision). Fairfield, Rios and Ingram are combinable because they all disclose captured vehicular data processing. Therefore, before the effective filing data of the claimed invention, it would have been obvious to one ordinary skill in the art to combine the video data of interest is analyzed for a risk factor, of Ingram’s system with Fairfield’s and Rios’ in order to reduce risk of collision (column 15, lines 3-5).
Regarding claim 20, in the combination of Fairfield, Rios and Ingram, Ingram further discloses wherein the risk factor comprises one of: one or more pedestrians near a vehicle or high traffic near the vehicle (column 16, lines 4-7, wherein spatial sectors could be ranked in priority based on a presence or anticipated presence of one or more objects (e.g., other vehicles, pedestrians, roadways, or other obstacles) in the respective sector).
Regarding claim 21, Fairfield and Rios do not specifically disclose wherein the video data of interest is analyzed for an activity taking place. Ingram discloses wherein the video data of interest is analyzed for an activity taking place (Column 12, lines 1-12, wherein one or more of the sensor systems 302, 304, 306, 308, and 310 may be configured to rotate about an axis (e.g., the z-axis) perpendicular to the given plane so as to illuminate an environment around the vehicle 300 with light pulses. . . .Based on detecting various aspects of reflected light pulses (e.g., the elapsed time of flight, polarization, etc.), information, as activity, about the environment may be determined). Fairfield, Rios and Ingram are combinable because they all disclose captured vehicular data processing. Therefore, before the effective filing data of the claimed invention, it would have been obvious to one ordinary skill in the art to combine the video data of interest is analyzed for an activity taking place, of Ingram’s system with Fairfield’s and Rios’, in order for detecting information around the environment (column 12, lines 10-11).
Regarding claim 22, in the combination of Fairfield, Rios and Ingram, Ingram further discloses wherein the activity taking place comprises one of: an activity around a loading gate, an activity around a passenger door, or an activity around a rear lift (Column 12, lines 1-12 and Fig. 3, wherein one or more of the sensor systems 302, 304, 306, 308, and 310 may be configured to rotate about an axis (e.g., the z-axis) perpendicular to the given plane so as to illuminate an environment around the vehicle 300 with light pulses, inherently include door and rear lift areas).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Fairfield in view of Rios and further in view of US 2017/0332198 A1 to Dannenbring et al (hereinafter ‘Dannenbring’).
Regarding claim 13, Fairfield and Rios do not specifically disclose wherein the video data of interest is used to generate video metadata that is transmitted to a server, wherein the server evaluates the video metadata to determine whether the video data of interest is to be transferred to the server. Dannenbring discloses wherein the video data of interest is used to generate video metadata that is transmitted to a server (Para [0030 and Fig. 2, wherein image processing techniques applied to the camera image, as video data of interest, may include edge detection or feature transform (e.g., scale-invariant feature transform (SIFT)). The image processing technique may utilize feature vectors, as video metadata. For example, a library of feature vectors from possible expected template may be compared to a set of feature vectors calculated from the collected image.), wherein the server evaluates the video metadata to determine whether the video data of interest is to be transferred to the server (Para [0033] and Fig. 2, wherein at act S103, the initial observation is analyzed. The analysis may involve comparing the position of the initial observation, as video vector/metadata, to the geographic database 123. When the initial observation includes the type of road object, the server 125 determines whether the type of road object is already included in the geographic database 123 at the position or within a predetermined distance range of the position. When the road object is already stored in the geographic database 123, the server 125 determines that additional observations, as the video data of interest, are needed to confirm or further investigate the initial observation.). Fairfield’s and Rios’ and Dannenbring are combinable because they both disclose captured vehicular data processing. Therefore, before the effective filing data of the claimed invention, it would have been obvious to one ordinary skill in the art to combine the video data of interest is used to generate video metadata that is transmitted to a server, wherein the server evaluates the video metadata to determine whether the video data of interest is to be transferred to the server, of Dannenbring’s system with Fairfield’s and Rios’, in order to confirm or further investigate the initial observation (Para [0033]).

Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Fairfield in view of Rios and further in view of US 2013/0253767 A1 to Lee et al (hereinafter ‘Lee’).
Regarding claim 16, Fairfield and Rios do not specifically disclose wherein the video data of interest is marked for coaching. Lee discloses wherein the video data of interest is marked for coaching (Para [0060], wherein video-based technology may be used to assist fleets in lowering their driving liability costs. By providing safety managers with driver- and fleet-risk assessment reports and tools, such systems facilitate proactive coaching and training and may). Fairfield and Lee are combinable because they both disclose captured vehicular data processing. Therefore, before the effective filing data of the claimed invention, it would have been obvious to one ordinary skill in the art to combine the video data of interest is marked for coaching, of Lee’s system with Fairfield’s and Rios’, in order to eliminate or at least mitigate high-risk behaviors (Para [0060]).
Regarding claim 17, Fairfield and Rios do not specifically disclose wherein the video data of interest is analyzed for an operational condition. Lee discloses the video data of interest is analyzed for an operational condition (Para [0060], wherein by providing safety managers with driver- and fleet-risk assessment reports, inherently including operational conditions, and tools, such systems facilitate proactive coaching and training and may eliminate or at least mitigate high-risk behaviors). Fairfield and Lee are combinable because they both disclose captured vehicular data processing. Therefore, before the effective filing data of the claimed invention, it would have been obvious to one ordinary skill in the art to combine the video data of interest is analyzed for an operational condition, of Lee’s system with Fairfield’s and Rios’, in order to eliminate or at least mitigate high-risk behaviors (Para [0060]).
Regarding claim 18, in the combination of Fairfield, Rios and Lee, Fairfield further discloses wherein the operational condition comprises one of: proper placement of cones, proper safety gear employed, proper wearing of a hat, or proper wearing of a vest (Para [0118], wherein In this example, the computing device may be configured to take into account lane boundary, as the operational condition, indicated by the lane markers 418 on the road 404 as a soft constraint (i.e., the lane boundary can be violated if a safer path is determined) when determining the desired path. The computing device thus may be configured to determine a number and locations of the construction zone cone(s) 406, as the placement of cones, that may form a modified lane boundary; and may be configured to adhere to the modified lane boundary instead of the lane boundary indicated by the lane markers 418.).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERVIN K NAKHJAVAN whose telephone number is (571)272-5731.  The examiner can normally be reached on Monday-Friday 9:00-12:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Lefkowitz can be reached on (571)272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHERVIN K NAKHJAVAN/Primary Examiner, Art Unit 2662